DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-12 and 16-19 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Dahlberg et al. US 20200394411 A1.

Considering claim 1, a computer-implemented method comprising: 
a) determining a state of a monitoring system (determine region of interest, SO2, Fig.1; a camera monitoring a scene, e.g. for surveillance purposes….images or videos stored on a server for the purpose of later review or analysis, para. 0045); 

determine region of  exclusion SO2, Fig.1; Abstract; paras. 0006,14, 18, 20, 29-30; 64-66, 69; and, claims 1, 9 and 11); 
c) determining whether to obfuscate at least a portion of the video based on the exclusion zone and the state of the monitoring system (Mask surrounding image area S04, Fig.1; Abstract; “concealed” paras.14, *17, 20,30, 49, 50-51, 53-54, 56, 58, 66, 69); and 
d) obfuscating at least the portion of the video (Mask surrounding image area S04, Fig.1; Abstract; paras. 0014, 20,30, *49, *50-51, 53-54, 56, 58, 66, 69; and claims 1, 9 and 11).

As to claim 2, the method of claim 1, wherein determining an exclusion zone that is shown in a video comprises: receiving, from an exclusion zone definition database, an exclusion zone definition that specifies the exclusion zone; and determining, based on the exclusion zone definition, that the video shows the exclusion zone (The region may be defined by coordinates, for example corner coordinates for a rectangular region, of an image coordinate system, paras. 0018, 0032, 0049 and 0051; and, receiving an identity of a human, and determining the region of interest based on the received identity of a human.  The received identity may be in the form of image data corresponding to a face of a person that has requested video/image material, para. 0022; Further regions of exclusion may be defined at a regular interval, e.g., every 10.sup.th recording minute of a video sequence.  Coordinates of the further regions of exclusion may be stored in a digital Memory; para. 0066).

As to claim 3, see the rejection of claim 2. 

As to claim 7, the method of claim 1, wherein determining a state of a monitoring system comprises: receiving, from a control unit of the monitoring system and by an obfuscation engine, an indication that the monitoring system is unarmed (a processor arranged to mask all image data in the digital image in a surrounding area to the region of interest….para. 0035, 0072-73; claim 11).

As to claim 8, the method of claim 1, wherein obfuscating at least the portion of the video comprises: replacing pixels in the video that correspond to the exclusion zone with black Pixels (Fig.2A masking or concealing region surrounding the image of a person 12; See, at least, paragraphs 0049 and 0059);

As to claim 9, the method of claim 1, wherein obfuscating at least the portion of the video comprises: storing the video labeled with metadata that specifies which portions of the video should be obscured for which types of users when the video is played (Coordinates of the further regions of exclusion may be stored in a digital memory. Para. 0066).

Regarding claim 10, see the rejection of claim 1 (Note: The cameras provide video images to a controller or other computerized systems within the vehicle (paras. 0003; 0029), which controller in computerized systems are known to utilize storage devices for storing instructions).
  
In regards to claim 11, the system of claim 10, wherein determining an exclusion zone that is shown in a video comprises: receiving, from an exclusion zone definition database, an exclusion zone definition that specifies the exclusion zone; and determining, based on the exclusion zone definition, that the video shows the exclusion zone (The region may be defined by coordinates, for example corner coordinates for a rectangular region, of an image coordinate system; paras. 0018, 0032, 0049 and 0051. The input data maybe received beforehand, para. 0049; and, receiving an identity of a human, and determining the region of interest based on the received identity of a human.  The received identity may be in the form of image data corresponding to a face of a person that has requested video/image material, para. 0022. Further regions of exclusion may be defined at a regular interval, e.g., every 10.sup.th recording minute of a video sequence.  Coordinates of the further regions of exclusion may be stored in a Digital Memory; para. 0066). 

As to claim 12, see the rejection of claim 11. 

Regarding claim 16, the system of claim 10, wherein determining a state of a monitoring system comprises: receiving, from a control unit of the monitoring system and by an obfuscation engine, an indication that the monitoring system is unarmed (a processor arranged to mask all image data in the digital image in a surrounding area to the region of interest….para. 0035, 0072-73; claim 11).

In regards to claim 17, see the rejection of claim 1.
 
In regards to claim 18, the medium of claim 17, wherein determining an exclusion zone that is shown in a video comprises: receiving, from an exclusion zone definition database, an exclusion zone definition that specifies the exclusion zone; and determining, based on the exclusion zone definition, that the video shows the exclusion zone (The region may be defined by coordinates, for example corner coordinates for a rectangular region, of an image coordinate system; paras. 0018, 0032, 0049 and 0051; and, the input data maybe received beforehand; para. 0049; and, receiving an identity of a human, and determining the region of interest based on the received identity of a human.  The received identity may be in the form of image data corresponding to a face of a person that has requested video/image material, para. 0022; Further regions of exclusion may be defined at a regular interval, e.g., every 10.sup.th recording minute of a video sequence.  Coordinates of the further regions of exclusion may be stored in a Digital Memory; para. 0066).

As to claim 19, see the rejection of claim 18. 

Claims 1, 10 and 17 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Gavrilovic et al. US 20200285904 A1.
Considering claim 1, a computer-implemented method comprising: 
a) determining a state of a monitoring system (Initial object detection step 220, Fig.4; detection system is communicatively coupled to the camera, thus dynamically determines or detects the state of the system; Abstract); 

b) determining an exclusion zone that is shown in a video (define exclusion zone 230, Fig.4; the collision detection system being configured to identify an exclusion region of each frame corresponding to the ego part, perform an object detection on a remainder of each frame, and generate a collision detection warning in response to an object being detected by the object detection system; Abstract; paras. 0005, 14, 17, 18, 40, 43, 49; claims 1, 9-10 and 13-14); 

b) determining whether to obfuscate at least a portion of the video based on the exclusion zone and the state of the monitoring system (field of view of any potential collisions with objects is obscured by the ego part 20 at the exclusion zone; para. 0043; see also para. 0042, 0051); and 

c) obfuscating at least the portion of the video (resulting in different portions of the camera feed being obscured by the ego part; para. 0051; Fig.4).
 
Allowable Subject Matter
Claims 4-6, 13-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Storr, US 10,272, 570 discloses data signal for the registration of machines and devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 




PMN
January 11, 2021
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422